FILED
                             NOT FOR PUBLICATION                             JUN 21 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



WHITNEY C. PHILLIPS,                             No. 09-35139

               Plaintiff - Appellant,            D.C. No. 2:08-cv-00298-EFS

  v.
                                                 MEMORANDUM *
MAGGIE MILLER; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Eastern District of Washington
                     Edward F. Shea, District Judge, Presiding

                              Submitted May 25, 2010 **


Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Whitney C. Phillips, a former Washington state prisoner, appeals pro se

from the district court’s judgment dismissing with prejudice his 42 U.S.C. § 1983



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
action alleging that prison officials unlawfully detained him almost three weeks

past his early release date. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo a dismissal under 28 U.S.C. § 1915A, Resnick v. Hayes, 213 F.3d

443, 447 (9th Cir. 2000), and we affirm.

      The district court properly concluded that Phillips’s action is barred by the

applicable three-year limitations period. See Wash. Rev. Code § 4.16.080(2); see

also Bagley v. CMC Real Estate Corp., 923 F.2d 758, 760 (9th Cir. 1991).

      We deny Phillips’s request for appointment of counsel because he fails to

establish exceptional circumstances for such appointment. See Wilborn v.

Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986).

      We do not consider issues raised for the first time on appeal. See Foti v. City

of Menlo Park, 146 F.3d 629, 238 (9th Cir. 1998).

      AFFIRMED.




                                           2                                   09-35139